Exhibit 99.2 LUMENIS LTD. PROXY FOR THE 2 TO BE HELD ON SEPTEMBER9, 2013 THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned hereby constitutes and appoints DAVID SHULMAN and JONATHAN NATHAN and each of them, the true and lawful attorneys, agents and proxies of the undersigned, with full power of substitution to each of them, to represent and to vote, on behalf of the undersigned, all the Ordinary Shares of Lumenis Ltd. (the “Company”), held of record in the name of the undersigned at the close of business on August2, 2013, at the 2013 Annual General Meeting of Shareholders of the Company (the “Meeting”) to be held at the executive offices of the Company, 6Hakidma Street, Yokneam Northern Industrial Park, Upper Yokneam, Israel, on Monday, September9, 2013 at 11.00a.m. (Israel time), and at any and all adjournments or postponements thereof on the following matters, which are more fully described in the Notice of 2013 Annual General Meeting of Shareholders of the Company and Proxy Statement relating to the Meeting. The undersigned acknowledges receipt of the Notice of 2013 Annual General Meeting of Shareholders and Proxy Statement of the Company relating to the Meeting. This Proxy, when properly executed, will be voted in the manner directed herein by the undersigned and, if no direction is made with respect to any proposal, this Proxy will be voted FOR any and each such proposal and in such manner as the holder of the proxy may determine with respect to any other business as may properly come before the Meeting or all and any adjournments or postponements thereof. Any and all proxies heretofore given by the undersigned are hereby revoked. (Continued and to be signed on the reverse side) 2 LUMENIS LTD. September9, 2013 Please date, sign and mail your proxy card in the envelope provided as soon as possible. ↓Please detach along perforated line and mail in envelope.↓ THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” RE-ELECTION OF ALL DIRECTORS LISTED IN PROPOSALS1 AND 2 AND “FOR” ALL OTHER PROPOSALS LISTED BELOW. PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE.PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE x FOR AGAINST ABSTAIN Confirmation of No Personal Interest 1.
